
	
		II
		112th CONGRESS
		2d Session
		S. 2297
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2012
			Mr. Manchin (for
			 himself, Mr. Kirk, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to make any
		  substance containing hydrocodone a schedule II drug.
	
	
		1.Hydrocodone
			 amendmentSchedule III(d) in
			 section 202 of the Controlled Substances Act (21 U.S.C. 812) is amended
			 by—
			(1)striking paragraphs (3) and (4); and
			(2)redesignating paragraphs (5), (6), (7), and
			 (8) as paragraphs (3), (4), (5), and (6), respectively.
			
